Citation Nr: 0717579	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
laminectomy and lumbar fusion, L4 to S1, with traumatic 
arthritis, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than June 8, 
1992, for the award of a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1990 and December 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In October 1990, the RO denied entitlement to a disability 
rating in excess of 40 percent for residuals of a laminectomy 
and lumbar fusion, L4 to S1, with traumatic arthritis.  In 
May 1991, the veteran presented testimony before a Decision 
Review Officer during a hearing at the RO.  In September 
1992, the Board remanded the matter for additional 
evidentiary development.  In June 1993, the veteran again 
presented testimony before a Decision Review Officer.  In May 
1994, the Board remanded the matter for additional 
evidentiary development.  

In May 1996, the RO granted entitlement to total rating based 
on individual unemployability due to service-connected 
disability, effective June 8, 1992, the date of claim.  The 
veteran initiated an appeal with respect to the effective 
date for the award of TDIU.  In December 1996, the RO held 
that an earlier effective date was not warranted.

In May 1991 and June 1993, the veteran presented testimony 
before a Decision Review Officer at the RO.  In September 
2004, the veteran presented testimony before the undersigned 
Veterans Law Judge during a hearing in Washington, D.C.



FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by bilateral radiculopathy, pain, and 
limitation of motion.

2.  The veteran's service-connected lumbar spine disability 
is not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

3.  The veteran filed a formal claim for TDIU on June 8, 
1992.  An informal claim is presumed as of the date of claim 
of entitlement to an increased rating for his service-
connected back disability, May 31, 1990.

4.  The veteran met the percentage requirements for TDIU, and 
was shown to be unable to secure or follow a substantially 
gainful occupation solely by reason of service-connected 
disabilities as of May 31,1990.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
disability rating, but no higher, for residuals of a 
laminectomy and lumbar fusion, L4 to S1, with traumatic 
arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285-5294 (effective through September 25, 2003), Diagnostic 
Code 5293 (effective from September 23, 2002, and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235-5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285-5295).

2.  The criteria for the assignment of an effective date of 
May 31, 1990, for the award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

Analysis

Lumbar Spine
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's current claim of entitlement to a disability 
rating in excess of 40 percent for his service-connected 
lumbar spine disability was received on May 31, 1990.  While 
the veteran's appeal was pending VA revised regulations for 
evaluating disabilities of the spine.  The Court in DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997), held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board shall 
continue to adjudicate whether a claimant would "receive a 
more favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  Accordingly, 
the veteran's claims will be adjudicated under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2006).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The Board will initially address whether the veteran is 
entitled to increased disability rating in excess of 40 
percent for his service-connected lumbar spine disability 
under the criteria in effect prior to September 23, 2002.  
Based on the foregoing, the Board finds that under the former 
criteria for evaluating intervertebral disc syndrome the 
veteran is entitled to a disability rating of 60 percent.  
Under the former criteria, Diagnostic Code 5293 provided for 
a maximum 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  The October 1992 neurological 
examination findings included decreased pinprick sensation in 
the left lower leg and positive straight leg raising testing.  
Neurological examination in August 1994 demonstrated relative 
hypothesia in the left L4, L5 and S1 distribution.  
Additionally, upon extension, the veteran experienced severe 
bilateral sciatic pain.  In March 1996, an examiner noted 
pain to palpation with mild spasms and opined that the 
veteran was experiencing chronic low back pain and bilateral 
radicular pain.  Upon VA examination in July 2005, the 
examiner noted that the veteran was being treated with 
morphine and Oxycode for his pain.  Although, his 
neurological symptoms did not include any specific muscle 
spasms, he did demonstrate a decreased ankle jerk on the 
right side and straight leg raising at 45 degrees produced 
low back pain bilaterally.  Accordingly, the veteran's lumbar 
spine disability produced other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  As such, he is entitled to a 60 percent disability 
evaluation under this criteria.

It is noted that even if the veteran had not limited his 
appeal, he would not be entitled to a rating in excess of 60 
percent at this time.  Under the first change in regulations 
for 38 C.F.R. § 4.71a, DC 5293 (2003), the veteran's 
disability already has the maximum evaluation for one method 
of rating intervertebral disc syndrome in terms of the 
incapacitating episodes.  The other option is to consider 
orthopedic and neurological manifestations separately.

There is no evidence of severe limitation of motion under DC 
5292 (in effect at the time of the veteran's initial 1999 
claim) for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124(a), Diagnostic Codes 
8520, 8620, 8720 (2003).  The veteran's primary problem did 
not involve any form of paralysis; rather, he has sensory 
radiculopathy that causes pain.

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  The veteran already has the 
maximum rating of 60 percent in terms of one alternative for 
rating intervertebral disc syndrome under incapacitating 
episodes.  The other alternative is considered with 
limitation of motion combined with neurological problem.  As 
such, he does not have unfavorable ankylosis of the entire 
spine, such as to warrant the next available disability 
rating of 100 percent evaluation.  

Throughout the pendency of this appeal the veteran has 
submitted to several VA examinations and orthopedic 
consultations that have demonstrated that he does not have 
ankylosis of the spine.  In June 1990, flexion was noted to 
90 degrees, with pain.  In October 1992, flexion was to 90 
degrees, extension was to 25 degrees, lateral rotation was to 
30 degrees, lateral flexion was to 25 degrees, and rotation 
was to 35 degrees bilaterally.  Upon orthopedic examination 
in August 1994, flexion was to 20 degrees; extension was to 
0; and lateral flexion and rotation were to 10 degrees, 
bilaterally.  Upon neurologic examination in August 1994, 
flexion was to 30 degrees and extension was very limited.  In 
March 1996, range of motion testing demonstrated flexion to 
10 degrees, extension to 7 degrees, lateral bending to 15 
degrees, and rotation to 15 degrees.  In July 2005, range of 
motion testing demonstrated flexion to 80 degrees with 
increased pain and instability but no decrease in range of 
motion on repetitive testing.  Extension was to 20 degrees.  
Lateral flexion was to 20 degrees, bilaterally.  Lateral 
rotation was to 5 degrees, bilaterally.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of moderately 
severe incomplete paralysis, of marked muscle atrophy (60 
percent), or complete paralysis of the foot (80 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

In conclusion, the veteran's service-connected residuals of a 
laminectomy and lumbar fusion, L4 to S1, with traumatic 
arthritis, are entitled to a 60 percent disability rating, 
but no higher.

TDIU
On June 8, 1992, the veteran's formal claim for 
unemployability was received.  In February 1993, the RO 
denied entitlement to individual unemployability because the 
veteran did not meet the schedular criteria.  In May 1996, 
the RO granted entitlement to individual unemployability, 
effective June 8, 1992.  The veteran initially appealed the 
May 1996 rating decision assigning an effective date of June 
8, 1992, for the award of a total rating based on individual 
unemployability.  In December 1996, the RO held that an 
earlier effective date was not warranted.  In a February 1998 
letter, the veteran withdrew his appeal.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2006).

In August 2000, the veteran requested reopening of his claim 
for an earlier effective date for the award of a total rating 
based on individual unemployability.  In a February 2002 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to an effective date earlier than June 8, 1992, 
for the award of a total rating based on individual 
unemployability.  The veteran duly appealed the RO's 
determination.

Although the RO has characterized the current claim on appeal 
as whether new and material evidence has been submitted to 
reopen the claim of entitlement to an effective date earlier 
than June 8, 1992, for the award of a total rating based on 
individual unemployability, the Board finds that the original 
claim is still in appellate status.  Although the veteran 
withdrew his original appeal in February 1998, he was 
incorrectly notified that the May 1996 rating decision 
represented a "full grant of benefits sought on appeal."  
At that time, the issues of entitlement to service connection 
for a right forearm scar and entitlement to a rating in 
excess of 40 percent for a low back disability were still on 
appeal.  Rather than adjudicating the claim for an earlier 
effective for the award of a total rating based on individual 
unemployability, the matter should have been deferred. 

The rating ultimately assigned for the veteran's low back 
disability is inextricably intertwined with the veteran's 
claim for an earlier effective date for a total disability 
rating based upon individual unemployability.  Harris v 
Derwinski, 1 Vet. App. 80 (1991); see also Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service- connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Accordingly, the matter appropriately before the 
Board is that of entitlement to an effective date earlier 
than June 8, 1992, for the award of a total rating based on 
individual unemployability.

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  Generally, the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The law, however, 
provides an exception to this general rule holding that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if VA receives a claim within one year after that 
date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  If 
the increase became ascertainable more than one year prior to 
the date of receipt of the claim, then the proper effective 
date would be the date of claim.  In a case where the 
increase became ascertainable after the filing of the claim, 
then the effective date would be the date of increase.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received.  "'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p) (1991)).

The Board is required to look at all communication in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992); 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.155, 3.400(o)(2).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.  In the case 
of evidence from a private physician, the effective date is 
the date of receipt of such evidence.  See 38 C.F.R. § 
3.157(b)(2).

Also, an informal claim for a TDIU can exist if a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability (see 38 C.F.R. § 3.155(a); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Norris v. West, 12 
Vet. App. 413 (1999); VAOPGCPREC 12-2001.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992). VA is not in constructive possession of SSA 
records (other than VA treatment records collected by SSA).  
Id. The doctrine of "constructive possession" of VA records 
laid out by the Court in Bell is not applicable prior to 
Bell, which was decided on July 21, 1992.  See Lynch v. 
Gober, 11 Vet. App. 22 (1997); VAOPGPREC 12-95.

The record shows that the veteran filed a formal claim for a 
TDIU on June 8, 1992. There is no evidence, nor is the 
veteran asserting, that he filed a formal claim for a TDIU 
prior to that date.  Rather, what he and his representative 
are asserting is that his TDIU award should be made effective 
the same date that he was awarded benefits from the SSA, in 
August 1983.

In August 1982, the RO held that an increase to 40 percent 
was warranted for the veteran's lumbar spine disability; 
however, entitlement to TDIU was denied because the veteran 
did not meet the schedular criteria.   The veteran duly 
appealed and in March 1987 the Board denied entitlement to a 
disability rating in excess of 40 percent for the veteran's 
low back disability and entitlement to a TDIU.  This decision 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

In May 1988, the veteran sought an increased disability 
rating for his service-connected low back disability.  By 
means of September 1988 rating decision, the RO denied 
entitlement to an increased rating.  The veteran appealed the 
rating action decision to the Board, however, the appeal 
pertains only to the increased rating claim.  In other words, 
pursuant to Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006), the inferred claim for a TDIU is deemed denied by the 
RO in September 1988, thus commencing the appeal period.  The 
veteran did not appeal this issue of entitlement to TDIU.  At 
that time, the record included a July 1983 denial of benefits 
from the Social Security Administration (SSA).  In April 
1990, the Board held that a disability rating in excess of 40 
percent was not warranted for residuals of a laminectomy and 
lumbar fusion, L4 to S1, with traumatic arthritis.   The 
April 1990 Board decision is final. 

The next correspondence from the veteran following the 
Board's April 1990 denial of entitlement to a disability 
rating in excess of 40 percent for his service-connected low 
back disability, is his May 1990 claim for an increased 
rating.  The Court has held that, in considering the 
veteran's claims for benefits, VA is required to determine 
all potential claims raised by the evidence and to apply all 
relevant laws and regulations in adjudicating the claim.  
Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, his claim 
for an increased rating is deemed to include a claim for a 
total rating based on individual unemployability.  Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In his May 1990 claim for an increased rating, the veteran is 
presumed to have been seeking the maximum benefit available.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  With that claim 
he submitted evidence showing that he was unemployable due to 
his service-connected disabilities (the April 1990 SSA 
decision).  His claim for an increased rating is, therefore, 
deemed to include a claim for a total rating based on 
unemployability.  Roberson, 251 F.3d at 1384.  Accordingly, 
an informal claim for TDIU is presumed as of May 31, 1990.

The Board finds that the veteran is entitled to TDIU 
effective May 31, 1990, because the veteran met the 
percentage requirements for TDIU, and was shown to be unable 
to secure or follow a substantially gainful occupation solely 
by reason of service-connected disabilities.  Under 
applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even when these percentage requirements 
are not met, entitlement to a total rating, on an extra-
schedular basis may nonetheless be granted, in exceptional 
cases, and pursuant to the prescribed procedures, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).

The current Board decision has assigned a 60 percent 
disability evaluation for the veteran's service-connected 
residuals of a laminectomy and lumbar fusion, L4 to S1, with 
traumatic arthritis, such that he meets the schedular 
requirements for TDIU, effective May 31, 1990.  Additionally, 
the record contains an April 1990 SSA decision granting 
unemployment benefits as of August 18, 1983; evidence that 
the  veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.    

Having determined that May 31, 1990, is the earliest date 
that the veteran filed a claim for a TDIU following the April 
1990 Board decision, the next question is whether the 
evidence shows that he met the requirements for a TDIU within 
one year of that date.  That is, whether from the evidence of 
record the veteran was unable to secure or follow a 
substantially gainful occupation during the year from May 31, 
1989, to May 31, 1990.  As noted, the April 1990 Board is 
final; therefore an effective date prior to that is not 
warranted.

Under the law, the earliest effective date and the 
appropriate effective date in this case is May 31, 1990, the 
date of receipt of the veteran's claim for an increased 
rating for his service-connected low back disability.  







ORDER

A 60 percent disability rating, but no higher, is warranted 
for the veteran's service-connected residuals of a 
laminectomy and lumbar fusion, L4 to S1, with traumatic 
arthritis.

The assignment of an earlier effective date earlier of May 
31, 1990, for a total rating based on individual 
unemployability due to a service-connected disability is 
granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


